Blackford, J.
D. and A. Pousler filed a bill in chancery against Muir. The bill states that the complainants, in 1842, at, &c., borrowed of the defendant 140 dollars, and gave for the loan their promissory note to the defendant, payable 12 months after date, for the sum of 215 dollars, with 10 per cent, interest, if not paid when due; and that the complainants assigned to the defendant a certain title-bond as a security for the payment of said note. The bill further states that, on, &c., at, &c., the complainants tendered to the defendant the amount of said loan, with the lawful interest thereon, namely, the sum of 172 dollars; which sum they have ready in Court for him, but that he refused and still refuses to accept the same. The bill also states the said note to be usurious, and prays for a decree that the defendant receive said money, brought into Court, in satisfaction of said note, and deliver up to the complainants the said note and title-bond.
The defendant filed his answer to the bill.
The said note, and the title-bond with the assignment on such bond, are made exhibits.
Depositions were introduced both by the complainants and the defendant.
The Circuit Court rendered a decree for the complainants, in conformity with the prayer of the bill.
M. G. Bright, for the appellant.
J. Dumont, for the appellees.
We are inclined to believe that had this cause been submitted upon the bill and answer alone, the decree WOuld have been right.
The depositions, however, put the case beyond all doubt. The case stated in the bill is very clearly proved.

Per Curiam.

The decree is affirmed with costs.